A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.

DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Final office action filed on 6/7/2021 is acknowledged.
3.	Claims 6-9 and 11 have been cancelled.
4.	Claims 1-5, 10 and 12 are pending in this application.
5.	Claim 12 remains withdrawn from consideration as being drawn to non-elected species.
6.	Applicant elected without traverse of Group 1 (claims 1-5 and 10) and elected with traverse a protein-based nanocarrier as species of nanocarrier; [D-Arg25]-NPY as species of targeting molecule; (a) the composite binds with breast cancer cells, ovarian cancer cells, renal cancer cells or stomach cancer cells in high specificity as species of characteristics recited in claim 3; and docetaxel as species of anti-tumor drug in the reply filed on 10/30/2017.    
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a composite comprising a nanoparticle and a 25]-NPY, [D-His26]-NPY, [D-Arg25, D-His26]-NPY, [Arg6, Pro34]pNPY, [Asn6, Pro34]pNPY, [Cys6, Pro34]pNPY, [Phe6, Pro34]pNPY, [Arg7, Pro34]pNPY, [D-His26, Pro34]NPY, [Phe7, Pro34]pNPY, [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), [Pro30, Nal32, Leu34]NPY(28-36), [Pro30, Nle31, Nal32, Leu34]NPY(28-36), and combinations thereof; the nanoparticle has a particle size of 200 nm or less and a polydispersity index (PDI) determined by dynamic light scattering (DLS) of smaller than 0.5; the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule; and wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle; a composition comprising such composite and an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.  A search was conducted on the elected species; and prior art was found.  Claim 12 remains withdrawn from consideration as being drawn to non-elected species.  Claims 1-5 and 10 are examined on the merits in this office action.

Examiner’s Notes
7.	In the claim filed on 6/7/2021, claim 1 recites "…a carboxyl group on the surface of the – nanoparticle…".  It appears that Applicant inadvertently did not remove all the 

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	(Revised due to Applicant's amendment to the claim) Claims 1-5 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (Mol. Pharmaceutics, 2013, 10, pages 3555-3563, cited and enclosed in the previous office 
The instant claims 1-5 and 10 are drawn to a composite comprising a nanoparticle and a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is selected from the group consisting of [D-Arg25]-NPY, [D-His26]-NPY, [D-Arg25, D-His26]-NPY, [Arg6, Pro34]pNPY, [Asn6, Pro34]pNPY, [Cys6, Pro34]pNPY, [Phe6, Pro34]pNPY, [Arg7, Pro34]pNPY, [D-His26, Pro34]NPY, [Phe7, Pro34]pNPY, [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), [Pro30, Nal32, Leu34]NPY(28-36), [Pro30, Nle31, Nal32, Leu34]NPY(28-36), and combinations thereof; the nanoparticle has a particle size of 200 nm or less and a polydispersity index (PDI) determined by dynamic light scattering (DLS) of smaller than 0.5; the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule; and wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle; a composition comprising such composite and an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.

The difference between the reference and instant claims 1-5 and 10 is that the reference does not explicitly teach [D-Arg25]-NPY as the elected species of targeting molecule; (a) the composite binds with breast cancer cells, ovarian cancer cells, renal cancer cells or stomach cancer cells in high specificity as the elected species of characteristics recited in claim 3; the targeting molecule, PDI and the amount of the targeting molecule recited in instant claim 1; and the limitation of instant claim 2.  
However, Reubi et al, throughout the literature, teach overexpression of selected peptide receptors in human tumors as clinically relevant targets for cancer diagnosis and therapy; and patients with breast cancers have a high expression of neuropeptide Y (NPY) receptor Y1 in their cancers, for example, Abstract; and Tables 1 and 2 and Figures 1 and 3 in Results.  Reubi et al further teach that NYP receptor Y1 as an important target for breast cancer; and Y1 targeting of breast tumors may be superior to somatostatin, vasoactive intestinal peptide (VIP), or gastrin-releasing peptide receptor targeting, as these three receptors are either expressed in lower incidence and/or heterogeneously in breast tumors, or concomitantly in the normal and tumoral breast tissue, for example, the 1st and last paragraphs in Discussion.  
Furthermore, Mullins et al teach [D-Arg25]-NPY and [D-His26]-NPY as potent and selective NPY Y1 receptor agonist, for example, Abstract; the 1st and 3rd paragraphs in Results; Tables 1 and 2 in Results; and the 2nd and last paragraphs in Discussion.  The potent and selective NPY Y1 receptor agonist [D-Arg25]-NPY in Mullins et al reads on [D-25]-NPY as the elected species of targeting molecule.  Therefore, in view of the combined teachings of Reubi et al and Mullins et al, one of skill in the art would immediately envision and understand [D-Arg25]-NPY and [D-His26]-NPY bind with breast cancer cells in high specificity.  It reads on the composite binds with breast cancer cells, ovarian cancer cells, renal cancer cells or stomach cancer cells in high specificity as the elected species of characteristics recited in claim 3.  
In addition, Crown et al teach that similar to paclitaxel, docetaxel is another fundamental drug in the treatment of breast cancer, for example, Title; and Abstract.  It reads on docetaxel as the elected species of anti-tumor drug.
And, Sebak et al teach nanocarriers made of human serum albumin (HSA) represent promising strategy for targeted drug delivery to breast tumor cells by enhancing the drug’s bioavailability and distribution, and reducing the body’s response towards drug resistance, wherein the nanocarrier has a particle size of 200 nm or less and a polydispersity index (PDI) of smaller than 0.5, for example, Abstract; and Figures 2 and 7 in Results and Discussion.  
Furthermore, one of ordinary skill in the art would have been motivated to optimize the amount of targeting molecule in the composite for efficient targeting and delivering of the anti-tumor drug, and the PDI of the nanoparticle for more homogenous nanoparticle population.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Wu et al, Reubi et al, Mullins et al, Crown et al and Sebak et al to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [D-Arg25]-NPY or [D-His26]-NPY, wherein the nanoparticle has a particle size of 200 nm or less and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the 25]-NPY or [D-His26]-NPY is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Wu et al, Reubi et al, Mullins et al, Crown et al and Sebak et al to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [D-Arg25]-NPY or [D-His26]-NPY, wherein the nanoparticle has a particle size of 200 nm or less and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier, because Reubi et al teach patients with breast cancers have a high expression of neuropeptide Y (NPY) receptor 1 in their cancers; and NYP receptor Y1 as an important target for breast cancer.  Mullins et al teach [D-Arg25]-NPY and [D-His26]-NPY as potent and selective NPY Y1 receptor agonist.  Therefore, in view of the combined teachings of Wu et al, Reubi et al and Mullins et al, it would have been obvious to one of ordinary skilled in the art to develop a HSA-based nanoparticle with [D-Arg25]-NPY or [D-His26]-NPY as a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly linked to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY.  Furthermore, Crown et al teach that similar to paclitaxel, docetaxel is another fundamental drug in the treatment of breast cancer.  Sebak et al teach nanocarriers made of HSA represent promising strategy for targeted drug delivery to breast tumor cells by enhancing the drug’s bioavailability and distribution, and reducing the body’s response towards drug resistance, wherein the nanocarrier has a particle size of 200 nm or less and a PDI of smaller than 0.5.  And one of ordinary skill in the art would have been motivated to optimize the amount of targeting molecule in the composite for efficient targeting and delivering of the anti-tumor drug, and the PDI of the nanoparticle for more homogenous nanoparticle population.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.   
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Wu et al, Reubi et al, Mullins et al, Crown et al and Sebak et al to develop a composite comprising a HSA-based nanoparticle with a 25]-NPY or [D-His26]-NPY, wherein the nanoparticle has a particle size of 200 nm or less and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier. 

11.	Please note: during the search for the elected species, prior art was found for the non-elected species of targeting molecule.
(Revised due to Applicant's amendment to the claim) Claims 1-5 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (Mol. Pharmaceutics, 2013, 10, pages 3555-3563, cited and enclosed in the previous office actions) in view of Reubi et al (Cancer Research, 2001, 61, pages 4636-4641, cited and enclosed in the previous office actions), Brothers et al (EMBO Mol Med, 2010, 2, pages 429-439, cited and enclosed in the previous office actions), Crown et al (The Oncologist, 2004, 9, pages 24-32, cited and enclosed in the previous office actions) and 
The instant claims 1-5 and 10 are drawn to a composite comprising a nanoparticle and a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is selected from the group consisting of [D-Arg25]-NPY, [D-His26]-NPY, [D-Arg25, D-His26]-NPY, [Arg6, Pro34]pNPY, [Asn6, Pro34]pNPY, [Cys6, Pro34]pNPY, [Phe6, Pro34]pNPY, [Arg7, Pro34]pNPY, [D-His26, Pro34]NPY, [Phe7, Pro34]pNPY, [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), [Pro30, Nal32, Leu34]NPY(28-36), [Pro30, Nle31, Nal32, Leu34]NPY(28-36), and combinations thereof; the nanoparticle has a particle size of 200 nm or less and a polydispersity index (PDI) determined by dynamic light scattering (DLS) of smaller than 0.5; the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule; and wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle; a composition comprising such composite and an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.
Wu et al, throughout the literature, teach a composite comprising targeted human serum albumin (HSA)-based nanoparticle for the delivery of antitumor drug paclitaxel (PTX), wherein the nanoparticle has a diameter of approximately 179 nm, wherein the drug is carried in the nanoparticle, wherein the targeting molecule is 3’-amino-AS1411, 

However, Reubi et al, throughout the literature, teach overexpression of selected peptide receptors in human tumors as clinically relevant targets for cancer diagnosis and therapy; and patients with breast cancers have a high expression of neuropeptide Y (NPY) receptor Y1 in their cancers, for example, Abstract; and Tables 1 and 2 and Figures 1 and 3 in Results.  Reubi et al further teach that NYP receptor Y1 as an important target for breast cancer; and Y1 targeting of breast tumors may be superior to somatostatin, vasoactive intestinal peptide (VIP), or gastrin-releasing peptide receptor targeting, as these three receptors are either expressed in lower incidence and/or heterogeneously in breast tumors, or concomitantly in the normal and tumoral breast tissue, for example, the 1st and last paragraphs in Discussion.  
Furthermore, Brothers et al teach neuropeptide Y (NPY) receptor signalling systems are attractive therapeutic targets; the involvement of NPY in cancer progression, including cell proliferation, angiogenesis and metastasis; and the use of a Y1R or Y2R antagonist or even a non-selective antagonist of both receptors as cancer treatment, for example, Abstract; and page 433, Section “NPY in Cancer”.  Brothers et al further teach [Pro30, Nle31, Bpa32, Leu34]NPY(28-36) selectively binds to NPY Y1 receptor, for example, page 435, Table 3.  Therefore, in view of the combined teachings 30, Nle31, Bpa32, Leu34]NPY(28-36) binds with breast cancer cells in high specificity.  It reads on the composite binds with breast cancer cells, ovarian cancer cells, renal cancer cells or stomach cancer cells in high specificity as the elected species of characteristics recited in claim 3.  
In addition, Crown et al teach that similar to paclitaxel, docetaxel is another fundamental drug in the treatment of breast cancer, for example, Title; and Abstract.  It reads on docetaxel as the elected species of anti-tumor drug.
And, Sebak et al teach nanocarriers made of human serum albumin (HSA) represent promising strategy for targeted drug delivery to breast tumor cells by enhancing the drug’s bioavailability and distribution, and reducing the body’s response towards drug resistance, wherein the nanocarrier has a particle size of 200 nm or less and a polydispersity index (PDI) of smaller than 0.5, for example, Abstract; and Figures 2 and 7 in Results and Discussion.  
Furthermore, one of ordinary skill in the art would have been motivated to optimize the amount of targeting molecule in the composite for efficient targeting and delivering of the anti-tumor drug, and the PDI of the nanoparticle for more homogenous nanoparticle population.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Wu et al, Reubi et al, Brothers et al, Crown et al and Sebak et al to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the nanoparticle has a particle size of 200 nm or less and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule is directly coupled to the surface of the HSA-based nanoparticle 
One of ordinary skilled in the art would have been motivated to combine the teachings of Wu et al, Reubi et al, Brothers et al, Crown et al and Sebak et al to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the nanoparticle has a particle size of 200 nm or less and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of the targeting molecule, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier, because Reubi et al teach patients with breast cancers have a high expression of neuropeptide Y (NPY) receptor Y1 in their cancers; and NYP receptor Y1 as an important target for breast cancer.  Brothers et al teach [Pro30, Nle31, Bpa32, Leu34]NPY(28-36) selectively binds to NPY Y1 receptor.  30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the targeting molecule is coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of the target molecule.  Furthermore, Crown et al teach that similar to paclitaxel, docetaxel is another fundamental drug in the treatment of breast cancer.  And Sebak et al teach nanocarriers made of HAS represent promising strategy for targeted drug delivery to breast tumor cells by enhancing the drug’s bioavailability and distribution, and reducing the body’s response towards drug resistance, wherein the nanocarrier has a particle size of 200 nm or less and a PDI of smaller than 0.5.  And one of ordinary skill in the art would have been motivated to optimize the amount of targeting molecule in the composite for efficient targeting and delivering of the anti-tumor drug, and the PDI of the nanoparticle for more homogenous nanoparticle population.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.   
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Wu et al, Reubi et al, Brothers et al, Crown et al and Sebak et al to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the nanoparticle has a particle size of 200 nm or less and a PDI determined by DLS of smaller than 0.5, 

12.	(Revised due to Applicant's amendment to the claim) Claims 1-5 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Taheri et al (Int. J. Mol. Sci., 2011, 12, pages 4591-4608, cited and enclosed in the previous office actions) in view of Wagner et al (US 2005/0009740 A1, cited and enclosed in the previous office actions), Reubi et al (Cancer Research, 2001, 61, pages 4636-4641, cited and enclosed in the previous office actions), Mullins et al (Molecular Pharmacology, 2001, 60, pages 534-540, cited and enclosed in the previous office actions), Crown et al (The Oncologist, 2004, 9, pages 24-32, cited and enclosed in the previous office actions), Sebak et al (International Journal of Nanomedicine, 2010, 5, pages 525-532, cited and enclosed in the previous office actions) and Nobbmann et al (Materialstoday, 2009, 12, pages 52-54, cited and enclosed in the previous office actions).
The instant claims 1-5 and 10 are drawn to a composite comprising a nanoparticle and a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is selected from the group consisting of [D-Arg25]-NPY, 26]-NPY, [D-Arg25, D-His26]-NPY, [Arg6, Pro34]pNPY, [Asn6, Pro34]pNPY, [Cys6, Pro34]pNPY, [Phe6, Pro34]pNPY, [Arg7, Pro34]pNPY, [D-His26, Pro34]NPY, [Phe7, Pro34]pNPY, [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), [Pro30, Nal32, Leu34]NPY(28-36), [Pro30, Nle31, Nal32, Leu34]NPY(28-36), and combinations thereof; the nanoparticle has a particle size of 200 nm or less and a polydispersity index (PDI) determined by dynamic light scattering (DLS) of smaller than 0.5; the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule; and wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle; a composition comprising such composite and an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.
Taheri et al, throughout the literature, teach a composite comprising targeted human serum albumin (HSA)-based nanoparticle for the delivery of antitumor drug methotrexate (MTX), wherein the nanoparticle has a diameter in the range of 120.5 ± 2.7 to 138.56 ± 3.2 and a PDI in the range of 0.12 ± 0.09 to 0.2 ± 0.04 determined by laser light scattering measurement, wherein the targeting molecule is luteinizing hormone-releasing hormone (LHRH) at various concentrations, and wherein the targeting molecule is directly linked to the surface of the nanoparticle by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule, for example, Abstract; page 4953, Section “2.1. Characterization 
The difference between the reference and instant claims 1-5 and 10 is that the reference does not explicitly teach [D-Arg25]-NPY as the elected species of targeting molecule; (a) the composite binds with breast cancer cells, ovarian cancer cells, renal cancer cells or stomach cancer cells in high specificity as the elected species of characteristics recited in claim 3; wherein said carboxyl group is a functional group of 
However, Wagner et al, throughout the patent, teach a pharmaceutical composition comprising (a) a carrier portion; (b) a targeting portion, wherein said targeting portion comprises a targeting peptide; and (c) an immune response triggering portion, for example, Abstract.  Wagner et al further teach HSA as the preferred carrier portion; and the targeting peptide can be attached to HSA through 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide hydrochloride (EDC)-mediated coupling of carboxylic acids on HSA to the reactive amines on the targeting peptide, for example, page 2, paragraphs [0021]-[0023] and [0028].  
Furthermore, Reubi et al, throughout the literature, teach overexpression of selected peptide receptors in human tumors as clinically relevant targets for cancer diagnosis and therapy; and patients with breast cancers have a high expression of neuropeptide Y (NPY) receptor Y1 in their cancers, for example, Abstract; and Tables 1 and 2 and Figures 1 and 3 in Results.  Reubi et al further teach that NYP receptor Y1 as an important target for breast cancer; and Y1 targeting of breast tumors may be superior to somatostatin, vasoactive intestinal peptide (VIP), or gastrin-releasing peptide receptor targeting, as these three receptors are either expressed in lower incidence and/or heterogeneously in breast tumors, or concomitantly in the normal and tumoral breast tissue, for example, the 1st and last paragraphs in Discussion.  
In addition, Mullins et al teach [D-Arg25]-NPY and [D-His26]-NPY as potent and selective NPY Y1 receptor agonist, for example, Abstract; the 1st and 3rd paragraphs in Results; Tables 1 and 2 in Results; and the 2nd and last paragraphs in Discussion.  The 1 receptor agonist [D-Arg25]-NPY in Mullins et al reads on [D-Arg25]-NPY as the elected species of targeting molecule.  Therefore, in view of the combined teachings of Reubi et al and Mullins et al, one of skill in the art would immediately envision and understand [D-Arg25]-NPY and [D-His26]-NPY bind with breast cancer cells in high specificity.  It reads on the composite binds with breast cancer cells, ovarian cancer cells, renal cancer cells or stomach cancer cells in high specificity as the elected species of characteristics recited in claim 3.  
And, Crown et al teach docetaxel as a fundamental drug in the treatment of breast cancer, for example, Title; and Abstract.  It reads on docetaxel as the elected species of anti-tumor drug.
Sebak et al teach nanocarriers made of human serum albumin (HSA) represent promising strategy for targeted drug delivery to breast tumor cells by enhancing the drug’s bioavailability and distribution, and reducing the body’s response towards drug resistance, wherein the nanocarrier has a particle size of 200 nm or less and a polydispersity index (PDI) of smaller than 0.5, and wherein the anti-tumor drug is encapsulated in the HSA-based nanocarrier,  for example, Abstract; and Figures 2, 5 and 7 in Results and Discussion.  
Nobbmann et al, throughout the literature, teach dynamic light scattering (DLS) is used for size and dispersion measurement of nanoparticle, for example, page 52, left column, the 2nd paragraph to right column, the last paragraph; and page 53, Figure 1.    
Furthermore, one of ordinary skill in the art would have been motivated to optimize the amount of targeting molecule in the composite for efficient targeting and delivering of the anti-tumor drug, and the PDI of the nanoparticle for more homogenous In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Taheri et al, Wagner et al, Reubi et al, Mullins et al, Crown et 25]-NPY or [D-His26]-NPY, wherein the nanoparticle has a particle size of 200 nm or less and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Taheri et al, Wagner et al, Reubi et al, Mullins et al, Crown et al, Sebak et al and Nobbmann et al to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [D-Arg25]-NPY or [D-His26]-NPY, wherein the nanoparticle has a particle size of 200 nm or less and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY, and 1 in their cancers; and NYP receptor Y1 as an important target for breast cancer.  Mullins et al teach [D-Arg25]-NPY and [D-His26]-NPY as potent and selective NPY Y1 receptor agonist.  Therefore, in view of the combined teachings of Taheri et al, Wagner et al, Reubi et al and Mullins et al, it would have been obvious to one of ordinary skilled in the art to develop a HSA-based nanoparticle with [D-Arg25]-NPY or [D-His26]-NPY as a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly linked to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY.  Furthermore, Crown et al teach that docetaxel as a fundamental drug in the treatment of breast cancer.  Sebak et al teach nanocarriers made of human serum albumin (HSA) represent promising strategy for targeted drug delivery to breast tumor cells by enhancing the drug’s bioavailability and distribution, and reducing the body’s response towards drug resistance, wherein the nanocarrier has a particle size of 200 nm or less and a PDI of smaller than 0.5, and wherein the anti-tumor drug is 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Taheri et al, Wagner et al, Reubi et al, Mullins et al, Crown et al, Sebak et al and Nobbmann et al to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [D-Arg25]-NPY or [D-His26]-NPY, wherein the nanoparticle has a particle size of 200 nm or less and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier. 
Please note: during the search for the elected species, prior art was found for the non-elected species of targeting molecule.
(Revised due to Applicant's amendment to the claim) Claims 1-5 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Taheri et al (Int. J. Mol. Sci., 2011, 12, pages 4591-4608, cited and enclosed in the previous office actions) in view of Wagner et al (US 2005/0009740 A1, cited and enclosed in the previous office actions), Reubi et al (Cancer Research, 2001, 61, pages 4636-4641, cited and enclosed in the previous office actions), Brothers et al (EMBO Mol Med, 2010, 2, pages 429-439, cited and enclosed in the previous office actions), Crown et al (The Oncologist, 2004, 9, pages 24-32, cited and enclosed in the previous office actions), Sebak et al (International Journal of Nanomedicine, 2010, 5, pages 525-532, cited and enclosed in the previous office actions) and Nobbmann et al (Materialstoday, 2009, 12, pages 52-54, cited and enclosed in the previous office actions).
The instant claims 1-5 and 10 are drawn to a composite comprising a nanocarrier and a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is selected from the group consisting of [D-Arg25]-NPY, [D-His26]-NPY, [D-Arg25, D-His26]-NPY, [Arg6, Pro34]pNPY, [Asn6, Pro34]pNPY, [Cys6, Pro34]pNPY, [Phe6, Pro34]pNPY, [Arg7, Pro34]pNPY, [D-His26, Pro34]NPY, [Phe7, Pro34]pNPY, [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), [Pro30, Nal32, Leu34]NPY(28-36), [Pro30, Nle31, Nal32, Leu34]NPY(28-36), and combinations thereof; the nanoparticle has a particle size of 200 nm or less and a polydispersity index (PDI) determined by dynamic light scattering (DLS) of smaller than 0.5; the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a 
Taheri et al, throughout the literature, teach a composite comprising targeted human serum albumin (HSA)-based nanoparticle for the delivery of antitumor drug methotrexate (MTX), wherein the nanoparticle has a diameter in the range of 120.5 ± 2.7 to 138.56 ± 3.2 and a PDI in the range of 0.12 ± 0.09 to 0.2 ± 0.04 determined by laser light scattering measurement, wherein the targeting molecule is luteinizing hormone-releasing hormone (LHRH) at various concentrations, and wherein the targeting molecule is directly linked to the surface of the nanoparticle by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule, for example, Abstract; page 4953, Section “2.1. Characterization of LHRH Targeted MTX-HSA Nanoparticles”; and page 4954, Section “2.2. Transmission Electron Microscopy (TEM)”, Figure 1 and Table 1.  The HSA-based nanoparticle in Taheri et al reads on a protein-based nanocarrier as the elected species of nanocarrier.  It meets the limitations of “the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule” recited in instant claim 1; the nanoparticle size and PDI recited in instant claims 1 and 3; the nanoparticle recited in instant claim 4; and the anti-tumor 
The difference between the reference and instant claims 1-5 and 10 is that the reference does not explicitly teach (a) the composite binds with breast cancer cells, ovarian cancer cells, renal cancer cells or stomach cancer cells in high specificity as the elected species of characteristics recited in claim 3; wherein said carboxyl group is a functional group of the material forming the nanoparticle, DLS, the targeting molecule and the amount of the targeting molecule recited in instant claim 1; and the limitation of instant claim 2.  
However, Wagner et al, throughout the patent, teach a pharmaceutical composition comprising (a) a carrier portion; (b) a targeting portion, wherein said targeting portion comprises a targeting peptide; and (c) an immune response triggering portion, for example, Abstract.  Wagner et al further teach HSA as the preferred carrier portion; and the targeting peptide can be attached to HSA through 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide hydrochloride (EDC)-mediated coupling of 
Furthermore, Reubi et al, throughout the literature, teach overexpression of selected peptide receptors in human tumors as clinically relevant targets for cancer diagnosis and therapy; and patients with breast cancers have a high expression of neuropeptide Y (NPY) receptor Y1 in their cancers, for example, Abstract; and Tables 1 and 2 and Figures 1 and 3 in Results.  Reubi et al further teach that NYP receptor Y1 as an important target for breast cancer; and Y1 targeting of breast tumors may be superior to somatostatin, vasoactive intestinal peptide (VIP), or gastrin-releasing peptide receptor targeting, as these three receptors are either expressed in lower incidence and/or heterogeneously in breast tumors, or concomitantly in the normal and tumoral breast tissue, for example, the 1st and last paragraphs in Discussion.  
In addition, Brothers et al teach neuropeptide Y (NPY) receptor signalling systems are attractive therapeutic targets; the involvement of NPY in cancer progression, including cell proliferation, angiogenesis and metastasis; and the use of a Y1R or Y2R antagonist or even a non-selective antagonist of both receptors as cancer treatment, for example, Abstract; and page 433, Section “NPY in Cancer”.  Brothers et al further teach [Pro30, Nle31, Bpa32, Leu34]NPY(28-36) selectively binds to NPY Y1 receptor, for example, page 435, Table 3.  Therefore, in view of the combined teachings of Reubi et al and Brothers et al, one of skill in the art would immediately envision and understand [Pro30, Nle31, Bpa32, Leu34]NPY(28-36) binds with breast cancer cells in high specificity.  It reads on the composite binds with breast cancer cells, ovarian cancer 
And, Crown et al teach docetaxel as a fundamental drug in the treatment of breast cancer, for example, Title; and Abstract.  It reads on docetaxel as the elected species of anti-tumor drug.
Sebak et al teach nanocarriers made of human serum albumin (HSA) represent promising strategy for targeted drug delivery to breast tumor cells by enhancing the drug’s bioavailability and distribution, and reducing the body’s response towards drug resistance, wherein the nanocarrier has a particle size of 200 nm or less and a polydispersity index (PDI) of smaller than 0.5, and wherein the anti-tumor drug is encapsulated in the HSA-based nanocarrier,  for example, Abstract; and Figures 2, 5 and 7 in Results and Discussion.  
Nobbmann et al, throughout the literature, teach dynamic light scattering (DLS) is used for size and dispersion measurement of nanoparticle, for example, page 52, left column, the 2nd paragraph to right column, the last paragraph; and page 53, Figure 1.  
Furthermore, one of ordinary skill in the art would have been motivated to optimize the amount of targeting molecule in the composite for efficient targeting and delivering of the anti-tumor drug, and the PDI of the nanoparticle for more homogenous nanoparticle population.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Taheri et al, Wagner et al, Reubi et al, Brothers et al, Crown et al, Sebak et al and Nobbmann et al to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the nanoparticle has a particle size of 200 nm or less and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of 
One of ordinary skilled in the art would have been motivated to combine the teachings of Taheri et al, Wagner et al, Reubi et al, Brothers et al, Crown et al, Sebak et al and Nobbmann et al to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the nanoparticle has a particle size of 200 nm or less and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of the targeting molecule, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier, because Wagner et al teach for pharmaceutical composition comprising HSA as a carrier, the targeting peptide 1 in their cancers; and NYP receptor Y1 as an important target for breast cancer.  Brothers et al teach [Pro30, Nle31, Bpa32, Leu34]NPY(28-36) selectively binds to NPY Y1 receptor.  Therefore, in view of the combined teachings of Taheri et al, Wagner et al, Reubi et al and Brothers et al, it would have been obvious to one of ordinary skilled in the art to develop a HSA-based nanoparticle coupled with a targeting molecule being [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the targeting molecule is coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of the target molecule.  Furthermore, Crown et al teach that docetaxel as a fundamental drug in the treatment of breast cancer.  Sebak et al teach nanocarriers made of human serum albumin (HSA) represent promising strategy for targeted drug delivery to breast tumor cells by enhancing the drug’s bioavailability and distribution, and reducing the body’s response towards drug resistance, wherein the nanocarrier has a particle size of 200 nm or less and a PDI of smaller than 0.5, and wherein the anti-tumor drug is encapsulated in the HSA-based nanoparticle.  Nobbmann et al teach DLS is used for size and dispersion measurement of nanoparticle.  And one of ordinary skill in the art would have been motivated to optimize the amount of targeting molecule in the composite for efficient targeting and delivering of the anti-tumor drug, and the PDI of the nanoparticle for more homogenous nanoparticle population.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Taheri et al, Wagner et al, Reubi et al, Brothers et al, Crown et al, Sebak et al and Nobbmann et al to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the nanoparticle has a particle size of 200 nm or less and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of the targeting molecule, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier. 

Response to Applicant's Arguments
14.	For all the rejections set forth in Sections 10-13 above, Applicant argues about surprising and unexpected results in that "use of the targeting molecules recited in the pending claims provides substantially reduced systemic drug release, while retaining high levels of drug release at the pH of the acidic tumor microenvironment and this 
15.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about the surprising and unexpected results presented in Applicant's Arguments/Remarks filed on 6/7/2021:
First, the Examiner would like to point out that as stated in MPEP: "Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor."; and "The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor." (see MPEP § 716.01(c)).  In the instant case, Applicant fails to file an appropriate affidavit or declaration for the claimed surprising and unexpected results.  
prima facie case of obviousness.” (see MPEP § 716.02(e)); and “Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012] Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."…” (see MPEP § 716.02(d)).  In the instant case, first, anti-tumor drug is not a limitation recited in instant claims 1-4.  Furthermore, the nanoparticle recited in instant claims 1-3, 5 and 10 broadly includes nanoparticle prepared from any material that provides a carboxyl group on the surface of the nanoparticle.  Although claim 4 recites further limitation to the nanoparticle in claim 1, the scope of nanoparticle recited in instant claim 4 remains very broad.  In addition, the composite recited in instant claims broadly includes a targeting molecular at a broad range of concentration, nanoparticle at a size of 200 nm of less, and so on.  However, in the Examples that present a comparison between the claimed subject matter and the closest prior art (Figures 1-3; and Examples 1 and 3), only one type of nanoparticle (polyurethane polymers micelles, BWM) is tested.  Therefore, in the instant case, considering the broadness of instant claimed composite, one of ordinary skilled in the art would not reasonably extrapolate the data observed with BWM nanoparticle to all types of nanoparticle and/or composite recited in instant claims.  Thus, it is determined that the alleged unexpected results are not commensurate in scope with the claims.  

Fourth, the Examiner would like to point out that Applicant's Arguments/Remarks filed on 6/7/2021 fails to provide sufficient and detailed information about the experimental conditions of Examples 1 and 3.  Applicant fails to provide any information about the concentration/amount of the various tested nanoparticles, the amount of targeting molecule, the size and PDI of the tested nanoparticle, the way DOX is incorporated into the nanoparticle, and so on.  Furthermore, the Examiner would like to point out that pH5.0 as the pH of tumor microenvironment is tested in Example 1 and Figure 1 (instant claimed subject matter); while pH 5.5 as the pH of tumor microenvironment is tested in Example 3 and Figures 1 and 2 (the closest prior art).  And it is unclear whether the difference observed between Figure 1 and Figure 2 or 3 is due to such pH difference.  Therefore, based on the very limited information presented 
Taken all these together, the alleged surprising and unexpected results are insufficient to overcome the various rejections under 35 U.S.C. 103 as set forth in Sections 10-13 above.  
Therefore, these rejections are deemed proper and are hereby maintained.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.